— In an action, inter alia, to recover damages for the negligent infliction of emotional distress, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated May 21, 1991, which granted the respondent’s motion to dismiss the complaint, insofar as asserted against it, for failure to state a cause of action.
Ordered that the order is affirmed, with costs, for the reasons stated by Justice Doyle at the Supreme Court. Bracken, J. P., Sullivan, Miller and Lawrence, JJ., concur.